Citation Nr: 1645043	
Decision Date: 11/22/16    Archive Date: 12/09/16

DOCKET NO.  15-39 706	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for peripheral vascular disease as secondary to the service-connected disability of type II diabetes mellitus with erectile dysfunction and nephropathy.

2. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge during an August 2016 Travel Board hearing.  A transcript of the hearing has been associated with the electronic claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On August 26, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal for service connection for peripheral vascular disease is requested.

2. The frequency, severity and duration of the Veteran's symptoms of PTSD result in occupational and social impairment with deficiencies in most areas.

3. The Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.16, 4.130, Diagnostic Code 9411 (2015).

3. The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In August 2016, prior to the promulgation of a decision in the appeal, the Veteran, through his authorized representative, asked to withdraw the appeal for service connection for peripheral vascular disease.  Therefore, there remain no allegations of errors of fact or law for appellate consideration on this matter.  Accordingly, the Board does not have jurisdiction to review the appeal for service connection for peripheral vascular disease and it is dismissed.

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's PTSD is currently assigned a 30 percent rating under 38 C.F.R.  § 4.130, Diagnostic Code (DC) 9411.  The criteria for rating mental disorders generally, and PTSD specifically, are listed under the General Rating Formula for Mental Disorders ("General Rating Formula").  38 C.F.R. § 4.130, Diagnostic Code 9411.  The nomenclature in this rating formula is based upon the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  During the course of this appeal, the VA amended the General Rating Formula and its adjudication regulations to remove outdated references to a previous version of the manual-the DSM-IV.  See 79 Fed. Reg. 149, 45094 (Aug. 4, 2014).  The use of the DSM-V will apply to all claims received by the VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but does apply to claims that have been certified for appeal to the Board or are pending before the Board as of that date, even if such claims are subsequently remanded to the AOJ.  See id.; see also 80 Fed. Reg. 53, 14308 (Mar. 19, 2015).  Here, the AOJ certified the Veteran's appeal to the Board in April 2015, so the DSM-5 is for application.

Under DC 9411, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in VA's General Rating Formula are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

After review of the evidence, the Board finds that the frequency, severity and duration of the Veteran's PTSD symptoms warrant a 70 percent rating as his symptoms result in occupational and social impairment with deficiencies in most areas.  During his hearing, the Veteran and his wife described his frequent disturbances of sleep and resulting extreme hypervigilance which occurs three to five times a week.  The Veteran also described his tendencies to isolate himself in the basement away from others and avoid social activities.  His wife testified that she would have to remind him to maintain proper hygiene.  She stated that he would have depressed moods and avoid activities with his grandchildren.  Further, VA treatment records indicate that the Veteran's symptoms of depression worsened when he was placed on oxygen.  Since that time, he has noticed a decrease in mood and motivation.  He reported difficulty staying asleep, low self-esteem, decreased concentration and restlessness.  Given the foregoing, the Board finds the frequency, severity and duration of the Veteran's PTSD symptoms result in occupational and social impairment with deficiencies in most areas.  However, the Veteran's symptoms do no result in total occupational and social impairment as he is able to engage in some socialization with friends and family.  Consequently, the Board finds a 70 percent rating for PTSD is warranted.  To this extent, the appeal is granted.

The Board has considered the provisions of 38 C.F.R. § 3.32(b)(1) and whether the record shows that the Veteran's symptoms of PTSD are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board has compared the current severity of the Veteran's PTSD to the rating schedule and finds that his symptoms are adequately encompassed in the criteria for a 70 percent rating.  As discussed above, the General Rating Formula provides for ratings in excess of 70 percent; however, the Veteran's symptoms are not of the frequency, severity, and duration to cause total occupational and social impairment.  Accordingly, the schedular criteria are adequate and referral for extraschedular consideration is not warranted.

III. TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when a veteran is unable to secure or follow a "substantially gainful" occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).  Here, the Veteran has service-connected disabilities with a combined disability rating that meets the schedular criteria for consideration of a TDIU.

Regarding the issue of whether the Veteran's service-connected disabilities, without consideration of any other disability, and in light of his level of education, special training, and previous work experience, render him unable to obtain and maintain substantially gainful employment, the Board finds in favor of the Veteran.  The Board observes that the Veteran's employment history includes employment as a factory worker for 22 years and as a shuttle bus driver for 14 years.  VA treatment records show the Veteran's mobility is severely limited by service-connected coronary artery disease, diabetes, and peripheral neuropathy as well as other non-service-connected disabilities.  

In light of the Veteran's employment history, and given the impact of his service-connected physical disabilities on his daily functioning, coupled with the frequency, severity and duration of his PTSD symptoms, the Board finds it unlikely that he could obtain and maintain substantially gainful employment.  Consequently, the Board finds that a TDIU is warranted.  The appeal is granted.

IV. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The Veteran's claim of entitlement to an increased evaluation for PTSD and entitlement to a TDIU arise from his disagreement with the initial evaluation assigned following the grant of service connection for PTSD.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and identified private treatment records.  The Veteran submitted copies of treatment records and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  He was afforded VA mental health examinations.  The examiners reviewed the claims file and provided detailed descriptions of the Veteran's symptoms.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal for service connection for peripheral vascular disease is dismissed.

A 70 percent rating for PTSD is granted.

A TDIU is granted.


		
JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


